COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Edward Baldridge v. Chuck Brauner, in his official capacity as Chief
                          of Police of the Spring Branch Indep. School Dist. Police Dep’t and
                          the Spring Branch Indep. School Dist.

Appellate case number:    01-10-00852-CV

Trial court case number: 2009-36082

Trial court:              234th District Court of Harris County

       On August 23, 2013, appellees filed a response in opposition to appellant Edward
Baldridges’s first motion for rehearing en banc, which is largely identical to Baldridge’s pending
motion for rehearing en banc.

       If appellees wish to supplement or revise their prior response, any such revisions or
supplements must be filed with this Court by no later than 5 p.m. on May 29, 2014.

       If no revisions or supplements are filed by that date, the Court will consider appellees’
August 23, 2013 response to the first motion for rehearing en banc as a response to the current
motion.

       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: May 12, 2014